Citation Nr: 0604733	
Decision Date: 02/17/06    Archive Date: 02/28/06

DOCKET NO.  02-04 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating for the service-
connected residuals of a gunshot wound to the left posterior 
neck with injury to muscle group XXIII, with limitation of 
motion and arthritis, currently evaluated as 40 percent 
disabling.

2.  Entitlement to an increased rating for the service-
connected post-traumatic stress disorder (PTSD), currently 
evaluated as 30 percent disabling.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

L. Cryan, Counsel


INTRODUCTION

The veteran served on active duty from April 1966 to March 
1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania, which denied the enumerated claims on appeal.  
The RO denied an increased rating for residuals of gunshot 
wound to the neck in a December 2000 rating decision.  The 
increased rating claim for PTSD was denied by the RO in a 
July 2003 rating decision.

In an October 2003 rating decision, service connection for 
adenocarcinoma of the prostate was granted.  A 100 percent 
schedular rating was assigned, effective from August 12, 
2003.  

The Board remanded the issue of entitlement to an increased 
rating for residuals of gunshot wound to the neck for further 
development in December 2003.  Additional development was 
completed and the case was returned to the Board for further 
consideration.

In December 2004, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge sitting at the RO.  
A transcript of the testimony is associated with the claims 
file.  

In May 2005, the Board remanded case back to the RO/AMC for 
further development of the record.  The case was once again 
returned to the Board for appellate consideration.  


FINDINGS OF FACT

1.  The service-connected residuals of a shell fragment wound 
of the neck, Muscle Group XXIII, with traumatic arthritis, 
are manifested by a limitation of cervical spine motion that 
is severe, with consideration of pain, repetitive movement, 
fatigue and weakness, and severe intervertebral disc 
syndrome.

2.  Pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk has not been demonstrated; motor and sensory 
deficit, if any, are minimal, and the objective medical 
evidence does not demonstrate neurological symptomatology 
associated with the service-connected neck injury residuals.

3.  Neither a fractured vertebra nor ankylosis of the entire 
spine has ever been shown.  

4.  Since September 2002, the veteran has not experienced 
incapacitating episodes of intervertebral disc syndrome of at 
least 6 weeks in a 12-month period.  

5.  The veteran's service-connected PTSD is manifested by 
social impairment due to moderate symptoms such as depressed 
mood and anxiety; it is not productive of occupational and 
social impairment with reduced reliability and productivity.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent for 
residuals, shell fragment wound, neck, Muscle Group XXIII, 
with traumatic arthritis and limited motion, have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 
4, including §§ 4.7, 4.56, Diagnostic Code 5323 (2005); 
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003) and Diagnostic 
Code 5243 (2005).

2.  The schedular criteria for the assignment of a disability 
evaluation in excess of 30 percent for the service-connected 
PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to notify and assist

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000. 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions of 
the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2005).  These regulations establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits.

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claims, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claims.

In this case the initial VCAA notice by letter in May 2001, 
followed the initial adjudication of the claim for an 
increased rating for the service-connected residuals of a 
gunshot wound to the neck.  With regard to the claim for 
increase with regard to the service-connected PTSD, that VCAA 
notice by letter in May 2003 was provided to the veteran 
prior to the unfavorable rating decision of July 2003.  The 
notices included the type of evidence needed to substantiate 
claims for increased ratings.  In addition, the RO informed 
the appellant about the information and evidence that VA will 
seek to provide including the veteran's service medical 
records and other relevant medical records which the 
appellant informed VA about.  The VCAA letters also informed 
the appellant about the information and evidence he was 
expected to provide.  That letter also informed the veteran 
that he should tell the RO about any additional information 
or evidence that he wanted the RO to obtain.  In a subsequent 
letter, sent to the veteran in May 2005, the veteran was 
specifically requested to submit all evidence in his 
possession that pertained to his claims for increase.  

Although the timing of the May 2001 VCAA notice did not 
comply with the requirement that the notice must precede the 
adjudication, the action of the RO described above, cured the 
procedural defect because the veteran had a meaningful 
opportunity to participate effectively in the processing of 
his claim as he had the opportunity to submit additional 
argument and evidence, which he did and to address the issues 
at a hearing.  Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  For this reason, the appellant has not been 
prejudiced by the timing of the VCAA notice. 

Moreover, the December 2000 and July 2003 rating decisions, 
the January 2002 and January 2004 statements of the case, as 
well as the October 2005 supplemental statement of the case 
explained, in detail, the reasons for the grants and/or 
denials of the claims.  The veteran also offered testimony in 
support of the claims at a personal hearing.  The Board finds 
that the veteran was provided with every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to VA notices.  The duty to notify the veteran was 
satisfied under the circumstances of this case.  38 U.S.C.A. 
§ 5103 (West 2002).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2005).  
In the present case, the evidence includes the service 
medical records, VA medical records, VA examination reports, 
private medical records, and written statements and testimony 
from the veteran.  It does not appear that there are any 
other additional records that are necessary to obtain before 
proceeding to a decision in this case.

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issues on appeal is required to 
comply with the duty to assist under the VCAA.  38 U.S.C.A. 
§§ 5103 and 5103A (West 2002); 38 C.F.R. § 3.159 (2005).

II.  Increased Rating

The veteran seeks a rating in excess of 40 percent for the 
residuals of a gunshot wound to the left posterior neck with 
injury to muscle group XXIII, with limitation of motion and 
arthritis.  The veteran also contends that he is entitled to 
a rating in excess of 30 percent for his PTSD.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity resulting from a disability.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2005).  

The history of the veteran's disability has been reviewed, 
but the more recent evidence is the most relevant to his 
claim for an increased rating.  Where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  

When there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2005).  

The rating schedule also provides that when an unlisted 
disability is encountered, it will be permissible to rate 
under a closely related disease or injury in which not only 
the functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20 
(2005).

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 38 
C.F.R. § 4.25 (2005).  However, pyramiding, the evaluation of 
the same disability, or the same manifestation of a 
disability, under different diagnostic codes, is to be 
avoided when rating a veteran's service-connected 
disabilities.  38 C.F.R. § 4.14 (2005).  It is possible for a 
veteran to have separate and distinct manifestations from the 
same injury which would permit rating under several 
diagnostic codes, however, the critical element in permitting 
the assignment of several ratings under various diagnostic 
codes is that none of the symptomatology for any one of the 
conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).  In this case, for example, a 
separate rating has been assigned for the tender scar 
associated with the service-connected residuals of a gunshot 
wound.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion. Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40, 4.45 (2005), see also DeLuca v. Brown, 8 Vet. 
App. 202, 206-07 (1995).  The factors involved in evaluating, 
and rating, disabilities of the joints include weakness; 
fatigability; incoordination; restricted or excess movement 
of the joint; or pain on movement.  38 C.F.R. § 4.45 (2005).

Painful, unstable, or malaligned joints, due to healed 
injury, are entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2005).

In light of the Court's findings in DeLuca, the impact of 
pain must be considered in making a rating determination, and 
functional loss due to pain is to be rated at the same level 
as functional loss where motion is impeded.  See Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1991).  Moreover, the Court 
has indicated that 38 C.F.R. § 4.59 deems painful motion be 
considered limited motion, even though a range of motion may 
be possible beyond the point when pain sets in.  See Powell v 
West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 
417, 421 (1995).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2005).

A.  Residuals of a gunshot wound to the neck

The veteran's service-connected gunshot wound residuals are 
rated pursuant to Diagnostic Code 5323-5293.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (prior to September 2003) and 
Diagnostic Code 5243 (since September 2003) govern ratings 
for intervertebral disc syndrome.  38 C.F.R. § 4.73, 
Diagnostic Code 5323 governs ratings for muscle injuries to 
the neck.

The severity of muscle disability is determined by the type 
of injury, the history and complaint, and objective findings.  
38 C.F.R. § 4.56(d) (2005).  An open comminuted fracture with 
muscle or tendon damage will be rated as severe, unless (for 
locations such as the wrist or over the tibia) the evidence 
establishes that the muscle damage is minimal.  38 C.F.R. § 
4.56(a) (2005).  A through and through injury with muscle 
damage shall be evaluated as no less than a moderate injury 
for each group of muscles damaged.  38 C.F.R. § 4.56(b) 
(2005).  For VA rating purposes, the cardinal signs and 
symptoms of muscle disability are loss of power, weakness, 
lowered threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement.  38 C.F.R. § 
4.56(c) (2005).

For Diagnostic Codes 5301 through 5323, disabilities 
resulting from muscle injuries shall be classified as slight, 
moderate, moderately severe, or severe.  38 C.F.R. § 4.56 
(2005).

The service-connected neck injury was initially rated as an 
injury to Muscle Group XXIII.  Muscle Group XXIII functions 
in the movement of the head and fixation of shoulder 
movements.  It includes the muscles of the side and back of 
the neck: the suboccipital; lateral vertebral and anterior 
vertebral muscles.  Injury to Muscle Group XXIII will be 
rated as 30 percent disabling where severe, 20 percent 
disabling where moderately severe, 10 percent disabling where 
moderate and as noncompensable where slight.  38 C.F.R. Part 
4, Code 5323 (2005).

Disability is considered to be slight if it results from a 
simple wound without debridement, infection, shown by service 
medical records to be a superficial wound requiring brief 
treatment and return to duty and healing with good functional 
results, without any of the cardinal signs of muscle 
disability as shown above.  The objective evidence of slight 
disability consists of a minimal scar, no evidence of facial 
defect, atrophy, or impaired tonus, no impairment of function 
or metallic fragments retained in muscle tissue.  38 C.F.R. § 
4.56 (2005).

Muscle disability is considered to be moderate if it was 
caused by a through and through or deep penetrating wound of 
short track from a single bullet or a small shell or shrapnel 
fragment, without the explosive effect of a high velocity 
missile, with the residuals of debridement or prolonged 
infection.  Evidence of moderate disability consists of 
consistent complaints of one or more of the cardinal signs 
and symptoms of muscle disability as shown above, 
particularly lowered threshold of fatigue after average use, 
which affects the particular functions controlled by the 
injured muscles.  The objective signs of moderate disability 
include small or linear entrance and (if present) exit scars, 
indicating a short track of the missile through muscle 
tissue, some loss of deep fascia or muscle substance, 
impairment of muscle tonus and loss of power, or a lowered 
threshold of fatigue when compared to the sound side.  38 
C.F.R. § 4.56 (2005).

Muscle disability is considered to be moderately severe if it 
results from a through and through or deep penetrating wound 
by a small high velocity missile or large low-velocity 
missile, with evidence of debridement, prolonged infection, 
or sloughing of soft parts, and intermuscular scarring.  
Evidence of a moderately severe muscle injury includes 
service department record or other evidence showing 
hospitalization for a prolonged period for treatment of the 
wound, consistent complaints of the cardinal signs and 
symptoms of muscle disability as shown above and, if present, 
evidence of inability to keep up with work requirements.  The 
objective evidence of a moderately severe muscle disability 
includes entrance and (if present) exit scars that indicate a 
track of the missile through one or more muscle groups, the 
loss of deep fascia, muscle substance, or normal firm 
resistance of muscles compared with the sound side, and 
impairment of strength and endurance in comparison to the 
sound side.  38 C.F.R. § 4.56 (2005).

A severe muscle disability results from a through and through 
or deep penetrating wound due to high velocity missile, or 
large or multiple low velocity missiles, or with shattering 
bone fracture or open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing of soft parts, 
intermuscular binding and scarring.  The objective findings 
would include ragged, depressed and adherent scars indicating 
wide damage to muscle groups in the missile track; palpation 
shows loss of deep fascia or muscle substance, or soft flabby 
muscles in the wound area; muscles that swell and harden 
abnormally in contraction; tests of strength, endurance, or 
coordinated movements compared with the corresponding muscles 
of the uninjured side indicate severe impairment of function.  
If present, the following are also signs of severe muscle 
disability: (A) x-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of the missile; (B) adhesion of the scar to one of the 
long bones, scapula, pelvic bones, sacrum, or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle; (C) diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests; (D) visible or 
measurable atrophy; (E) adaptive contraction of an opposing 
group of muscles; (F) atrophy of muscle groups not in the 
track of the missile, particularly of the trapezius and 
serratus in wounds of the shoulder girdle; and (G) induration 
or atrophy of an entire muscle following simple piercing by a 
projectile.  38 C.F.R. § 4.56(d)(4) (2005).

As noted above, the veteran is already in receipt of a 40 
percent rating, which is higher than the maximum allowable 30 
percent rating for Muscle Group XXIII injuries under 
Diagnostic Code 5323.  Here, the RO determined that the 
veteran is more appropriately rated the disability as 
analogous to intervetebral disc disease of the cervical 
spine, under DC 5293 (revised to DC 5243). The Board agrees 
with this change.

Importantly, ratings assigned pursuant to Diagnostic Code 
5323 may not be combined with ratings assigned pursuant to 
Diagnostic Code 5293, as this would violate the rule against 
pyramiding.  As noted, Muscle Group XXIII injuries are rated 
based on limited motion of the neck.  This is the same 
symptomatology associated with the veteran's intervertebral 
disc syndrome.  Combining ratings under Diagnostic Codes 5323 
and 5293 would result in pyramiding, or the evaluation of the 
same manifestations of a disability, under different 
diagnostic codes.  38 C.F.R. § 4.14 (2005).  In other words, 
the symptomatology related to the muscle injury is 
duplicative or overlapping with the symptomatology of the 
degenerative disc disease.  See Esteban v. Brown, 6 Vet. App. 
259, 261-62 (1994).  

As noted above, the veteran's gunshot residuals are rated 
pursuant to Diagnostic Code 5323-5293, which encompasses 
intervertebral disc syndrome of the cervical spine.  During 
the course of this appeal, the regulations for rating 
disabilities of the spine were twice revised, effective 
September 2002 and September 2003.  Generally, in a claim for 
an increased rating, where the rating criteria are amended 
during the course of the appeal, the Board considers both the 
former and the current schedular criteria because, should an 
increased rating be warranted under the revised criteria, 
that award may not be made effective before the effective 
date of the change.  See Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003) (overruling Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991), to the extent it held that, where a law 
or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, the version more favorable to 
appellant should apply).  See also VAOPGCPREC 7-2003 (Nov. 
19, 2003); VAOPGCPREC 3-2000 (April 10, 2000); 38 U.S.C.A. § 
5110(g) (West 2002); 38 C.F.R. § 3.114 (2004).

The record reflects that the RO provided the veteran with 
notice of the revised regulations in the October 2005 SSOC, 
described above.  Thus, the Board finds that we may proceed 
with a decision on the merits of the veteran's claim, with 
consideration of the original and revised regulations, 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).

Prior to September 2002, a 20 percent rating was provided for 
intervertebral disc syndrome when the disorder was shown to 
be moderate, with recurring attacks; a 40 percent rating was 
provided for intervertebral disc syndrome when the disorder 
was shown to be severe with recurring attacks and 
intermittent relief.  A maximum allowable 60 percent rating 
under Diagnostic Code 5293 was assigned for intervertebral 
disc syndrome that was pronounced with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2002).  

Effective on September 23, 2002, the criteria pertaining to 
intervertebral disc syndrome, at 38 C.F.R. § 4.71a, 
Diagnostic Code 5293, were amended.  Under revised Diagnostic 
Code 5293, effective September 23, 2002 to September 25, 
2003, intervertebral disc syndrome (preoperatively or 
postoperatively) is to be rated either on the total duration 
of incapacitating episodes over the past 12 months or by 
combining under Section 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  Incapacitating episodes 
having a total duration of at least one week but less than 
two weeks during the past 12 months warrant a 10 percent 
disability evaluation.  Incapacitating episodes having a 
total duration of at least two weeks but less than four weeks 
during the past 12 months warrant a 20 percent disability 
evaluation.  Incapacitating episodes having a total duration 
of at least four weeks but less than six weeks during the 
past 12 months warrant a 40 percent disability evaluation.  
Incapacitating episodes having a total duration of at least 
six weeks during the past 12 months warrant a 60 percent 
evaluation. 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003).

Note (1): For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003).

The veteran is already in receipt of a 40 percent rating 
under 38 C.F.R. § 4.71a, Diagnostic Code 5293 prior to 
September 2003.  

Prior to September 2003, other applicable diagnostic codes 
include as follows:

Diagnostic Code 5290 provided a 10 percent rating for a 
slight cervical spine limitation of motion and a 20 percent 
rating for a moderate cervical spine limitation of motion.  A 
30 percent rating was assigned for a severe cervical spine 
limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 
5290 (2003) (effective prior to September 26, 2003).  This 
code did not provide for a rating in excess of 40 percent.

Also, a 30 percent evaluation was warranted for favorable 
ankylosis and a 40 percent evaluation was warranted for 
unfavorable ankylosis of the cervical spine under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5287 (2003) 
(effective prior to September 26, 2003).  This code did not 
provide for a rating in excess of 40 percent.  

Traumatic arthritis, under Diagnostic Code 5010 is to be 
rated on limitation of motion of the affected parts, as 
arthritis degenerative.  Diagnostic Code 5003, degenerative 
arthritis, requires rating according to the limitation of 
motion of the affected joints, if such would result in a 
compensable disability rating.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003 (2005).  When the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is 
assigned for each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not added 
under Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  The 
regulations pertaining to arthritis have not been amended, 
and the ratings for arthritis do not provide for a rating in 
excess of 40 percent.  

In fact, under the criteria, in effect prior to September 26, 
2003, a rating in excess of 40 percent (60 or 100 percent) 
was only assignable for pronounced intervertebral disc 
syndrome (Code 5293) as noted hereinabove, or residuals of a 
fractured vertebra with or without cord involvement (Code 
5285), or for complete bony fixation (ankylosis) of the spine 
with favorable or unfavorable angle, with marked deformity 
and involvement of major joints (Marie-Strumpell type), or 
without other joint involvement (Bechterew type) (Code 5286).  
38 C.F.R. § 4.71a, Diagnostic Codes 5285, 5286, 5293 (2003) 
(effective prior to September 26, 2003).  

A new rating formula for the spine became effective September 
26, 2003.  Under the new rating formula, intervertebral disc 
syndrome should be evaluated either under the General Rating 
Formula for Diseases and Injuries of the Spine or under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined under § 
4.25.  Under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, a 10 percent 
disability evaluation is warranted for incapacitating 
episodes having a total duration of at least one week but 
less than two weeks during the past 12 months; a 20 percent 
disability evaluation is warranted for incapacitating 
episodes having a total duration of at least two weeks but 
less than four weeks during the past 12 months; a 40 percent 
disability evaluation is warranted for incapacitating 
episodes having a total duration of at least four weeks but 
less than six weeks during the past 12 months; and a 60 
percent disability evaluation is warranted for incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 months.  68 Fed. Reg. 51,456 (2003) (now codified 
at 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2004)).  The 
Board notes that 60 percent is the maximum evaluation under 
Diagnostic Code 5243 (2004) and 5293 (2002 & 2003).

All other back disabilities are to be rated pursuant to the 
General Rating Formula for Diseases and Injuries of the 
Spine.  Under the General Rating Formula for Diseases and 
Injuries of the Spine, forward flexion of the thoracolumbar 
spine greater than 60 degrees but not greater than 85 
degrees; or, forward flexion of the cervical spine greater 
than 30 degrees but not greater than 40 degrees; or combined 
range of motion of the thoracolumbar spine greater than 120 
degrees but not greater than 235 degrees; or, combined range 
of motion of the cervical spine greater than 170 degrees but 
not greater than 335 degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body fracture with 
loss of 50 percent or more of height warrants a 10 percent 
disability rating.  Forward flexion of the thoracolumbar 
spine greater than 30 degrees but not greater than 60 
degrees; or, forward flexion of the cervical spine greater 
than 15 degrees but not greater than 30 degrees; or, the 
combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of motion of 
the cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis warrants a 20 percent 
disability rating.  Forward flexion of the cervical spine 15 
degrees or less; or favorable ankylosis of the entire 
cervical spine warrants a 30 percent disability rating.  
Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or favorable ankylosis of the entire thoracolumbar 
spine warrants a 40 percent disability rating.  Unfavorable 
ankylosis of the entire thoracolumbar spine warrants a 50 
percent disability rating.  Unfavorable ankylosis of the 
entire spine warrants a 100 percent disability rating.  68 
Fed. Reg. 51,456 (2003) (now codified at 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235-5243 (2005)).

Any associated objective neurologic abnormalities are to be 
rated separately, under an appropriate diagnostic code.  

In sum, to warrant a rating in excess of 40 percent under the 
revised criteria, without neurological involvement, the 
evidence would have to show unfavorable ankylosis of the 
entire spine, or incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 months.  

The procedural history of this case is complicated, and 
somewhat confusing.  As such, the Board will walk through the 
pertinent procedural history and then address the current 
symptoms.  

Historically, the veteran sustained a soft tissue gunshot 
wound on the left lower posterior neck over the upper 
trapezius muscle during service in April 1967.  The wound was 
debrided and left open.  The wounds to the left shoulder and 
left side of the neck were described as superficial and 
without complications.  Delayed primary closure was 
accomplished later in April, and the veteran was discharged 
to duty before the end of April 1967.  On examination for 
separation from service in March 1969, a 4-1/2 inch scar on 
the back of the neck was noted.  No other pertinent 
disability was reported.  

A November 1969 rating decision granted service connection 
for scar, left posterior neck with injury to Muscle Group 
XXIII, residuals of a shell fragment wound.  An initial 10 
percent rating was assigned pursuant to Diagnostic Code 5323, 
based on medical evidence showing normal range of motion of 
the neck and left shoulder, no muscle atrophy and good muscle 
tolerance of the neck and arms.  The veteran had subjective 
complaints of neck pain.  Orthopedic examination noted a 
well-healed 4-1/2 inch by 3/4 inch scar which was non-adherent, 
non-tender with no loss of muscular tissue.  In addition to 
the neck injury to Muscle Group XXIII, the RO also granted 
service connection for a scar on the left shoulder, as 
another residuals of the gunshot wound.  A noncompensable 
rating was assigned.  

In the mid 1970's, the veteran filed for an increased rating 
for the residuals of the gunshot wound to the neck, 
complaining that his symptoms had progressed into left arm 
pain and weakness of the left hand.  Electromyography (EMG) 
studies in March 1982 did not demonstrate neuropathy or 
radiculopathy.  

In a December 1982 decision, the Board denied the veteran's 
claim for increase, based on medical findings that the 
penetrating gunshot wound to the lateral and posterior 
muscles of the neck did not result in significant nerve, 
arterial or bony damage.  The Board determined, based on that 
evidence of record, that the veteran did not sustain greater 
than moderate damage to the affected muscle group.  

In a July 1987 rating decision, the RO increased the rating 
to 20 percent for the service-connected neck condition.  The 
RO based this decision on medical evidence demonstrating 
muscle spasms in the neck, stiffness, limitation of motion, 
and tender scar.  The medical evidence indicated that neck 
range of motion was especially limited in forward flexion, 
extension and right lateral rotation in flexion.  A November 
1986 consultation indicated that the veteran had only 5 
degrees of forward flexion of the cervical spine and about 5 
degrees of rotation to the right.  There was evidence of loss 
of considerable amount of muscle mass, but EMG studies were 
within normal limits.  A VA examination from May 1987 noted 
no extension at all, and he had to use his whole body to 
turn.    

In a November 1988 decision, the Board increased the rating 
for the service-connected residuals of a gunshot wound to the 
neck to 30 percent, based on a finding of severe limitation 
of cervical spine motion and severe muscle damage of Muscle 
Group XXIII.  In the January 1989 rating decision, which was 
issued to effectuate the Board's increase, the RO assigned 
the 30 percent rating pursuant to Diagnostic Code "5323-
5290."  The disability was recharacterized as scar, left 
posterior neck, with injury, Muscle Group XXIII and severe 
limitation of motion.  

In March 1990, the veteran was admitted to a VA facility for 
rehabilitation and treatment for an exacerbation of his 
chronic cervical and bilateral shoulder pain with numbness in 
the left upper extremity.  Admission examination noted 
impaired range of motion of the cervical spine with some 
tenderness to pressure along the posterior neck musculature.    

VA x-rays of the cervical spine in November 1991 noted 
hypertrophic changes of C6 and C7, minimal narrowing of C6-C7 
intervertebral disc space, and encroachment of C6-7 
interneural foramina was demonstrated.  The impression was 
osteoarthritic changes of the lower cervical spine.  VA 
examination in December 1991 noted severe limitation of 
motion of the cervical spine.  There was no muscle atrophy 
although there was decreased strength in the left arm on 
gross motor testing and decreased grip strength in the left 
hand.  

VA examination in October 1992 notes complaints of weakness 
and discomfort in his left shoulder and arm.  The veteran had 
mildly abnormal posture with mild kyphosis.  Mild muscle 
weakness was noted.  The veteran had decreased range of 
motion in the neck, and he carried his head flexed slightly 
forward with decrease lordosis in the neck.  Objectively, 
there was decreased reflex in the triceps, which would 
involve the C7-8 nerve root; however, there were no clear cut 
sensory abnormalities associated with that region.  Magnetic 
resonance imaging (MRI) of the cervical spine noted central 
and left disc herniation with focal impression on the thecal 
sac at C5-6; focal disc bulge at C3-4, degenerative changes 
at C6-7.  
The diagnosis was degenerative disease of the spine, 
significantly advanced for the veteran's age.  The examiner 
also noted decreased function in his left hand.    

Based on the above findings, the RO, in a November 1992 
rating decision increased the rating to 40 percent for the 
service-connected scar, left posterior neck, with injury, 
Muscle Group XXIII and severe limitation of motion.  In doing 
so, the RO began rating the veteran's disability pursuant to 
Diagnostic Code 5323-5293, rather than 5323-5290.  The RO 
noted that the 40 percent rating was assigned based on 
constant pain in the neck and shoulder, with frequent 
exacerbations of pain and discomfort.  

In a December 1996 rating decision, the RO assigned a rating 
of 10 percent to the service-connected scar of the left 
shoulder, effective from July 30, 1996, but continued the 40 
percent evaluation for residuals of gunshot wound, left 
posterior neck, with injury, Muscle Group XXIII and severe 
limitation of motion.  

A February 1998 MRI report of the cervical spine notes 
multilevel degenerative changes in the cervical spine from 
C3-C7.  The most severe levels were C5-6 and C6-7, where 
there was severe spinal stenosis and severe bilateral neural 
foraminal narrowing with cord deformity secondary to 
degenerative spondylitic change.  

An April 2000 MRI report of the cervical spine noted 
spondylitic changes at the level between C5-C6 and C6-C7; 
mild degree of bulging disc at the level between C5-C6, C6-
C7, and C7-T1 with minimal disc space narrowing between C5-C6 
and C6-C7.  There was no evidence of cord compression or cord 
edema; there was no evidence of syringomyelia or 
hematomyelia, and no convincing evidence of disc herniation.  
April 2000 EMG study notes mild left C6-C7 cervical 
radiculopathy.

In May 2000, the veteran filed a claim for service connection 
for spinal arthritis, severe spinal stenosis with known 
radiculopathy, secondary to the service-connected gunshot 
wound residuals.  

On VA examination in August 2000, the veteran's main 
complaint was neck pain, generally, and on turning his head 
and lifting.  The veteran reported daily pain at a level of 
5, with a duration of several hours.  The examiner expected 
to see additional functional limitation due to pain on flare-
ups.  At the time of the examination, the veteran was 
employed with the Post Office.  Cervical exam range of motion 
revealed forward flexion from zero to 20 degrees, extension 
zero to 15 degrees, lateral flexion zero to 35 degrees on the 
left and zero to 25 degrees on the right.  The veteran had 
normal active range of motion of the shoulder joints, normal 
active range of motion of bilateral upper extremities, normal 
neurologic findings.  Upper trapezius muscles bilaterally 
were tender with active range of motion at the limits reached 
and to firm direct palpation to that area.  Cervical range of 
motion was restricted secondary to pain and subjectively, the 
veteran felt that he could not move farther than the limits 
reached.  There was evidence of pain with range of motion 
with cervical extension and right lateral extension and right 
head rotations at the maximum degree he actually attained.  
There were no muscle spasms palpable.  There was no fixed 
deformity or postural abnormalities.  Muscles of the back 
were soft.  There were no neurological abnormalities 
demonstrated.  The diagnosis was degenerative joint disease 
of the cervical spine and degenerative disc disease of the 
cervical spine.  

An August 2000 VA muscles examination noted that the old 
gunshot wound was actually at the base of the neck and into 
the trapezius muscle on the left, as the scar appeared, but 
his muscle damage was minimal, and the examiner did not see 
any decrease in build or any decrease in his ability to raise 
his left shoulder.  The scar, which measured 11 cm. was 
nontender and it was not adhesive.  The examiner did not see 
any vein tendon damage.  There was no evidence of bone damage 
or joint damage.  Muscle strength was normal.  There was no 
herniation at the scar site, and he was able to move the 
muscles in that area to a functional degree.  The diagnosis 
was gunshot wound without muscular deficits.  

In a December 2000 rating decision, the RO confirmed and 
continued the 40 percent rating for the service-connected 
residuals of a gunshot wound to the left posterior neck with 
injury to Muscle Group XXIII, with limitation of motion and 
arthritis.  The RO explained that a separate evaluation for 
cervical arthritis was not assignable because cervical 
arthritis was considered part of the 40 percent rating 
because the cervical arthritis had the same etiology with 
common symptomatology as the service-connected disability.  

The veteran requested VA treatment in August 2002 because of 
a flare up of his chronic neck pain.  The examiner noted 
chronic mechanical neck pain with muscular component and 
postural aggravation.  The veteran did have severe stenosis 
with known cord involvement.  The veteran continued to have 
chronic symptoms and signs of left C8 radiculopathy.  The 
veteran's neurologic examination was stable.  An August 2002 
x-ray report of the cervical spine notes focal degenerative 
changes at C3-C4, and to a lesser extent C5-C6 and C6-C7.  
Very slight retrolisthesis of C3 in relation to C4 was 
present.  

A February 2004 examination for purposes of disability 
determination by the State of Pennsylvania noted limited 
range of motion of the cervical spine.  The examiner noted 
that the veteran's neck was in about 20 degrees of flexion 
position all the time.

At an April 2004 VA examination, the veteran reported daily 
pain on a scale of 7-9 out of 10.  The veteran indicated that 
he had fairly consistent and constant neck pain, intermittent 
pins and needles in the left upper extremity, and weakness in 
the left upper extremity, which limited his activities of 
daily living.  The veteran reported constant pain, but that 
he can perform all of his activities of daily living, 
although he fatigued easily.  He was able to sit, stand, 
arise, and do stairs without the need for assistive devices.  
No braces, canes, crutches, or a walker was needed for 
assistance.  The veteran was able to drive a car, cook and 
clean, take out the trash, do laundry and make the bed.  He 
was also able to mow the yard, weed, and/or garden.  The 
veteran's hobbies included golf, hunting, hiking and fishing.  

On examination, the veteran had an obvious forward flexed 
posture of the cervical spine, which on active and passive 
range of motion, appeared to be somewhat fixed.  Neither 
effusions nor atrophy was noted.  There were no changes of 
skin color, temperature or texture.  The veteran had mild 
spasm in the paraspinal musculature, left and right side of 
the neck.  Callosities of both hands indicated symmetrical 
use.  The veteran's scar measured 11 cm. by 1 cm. which 
creased the left paraspinal musculature of the trapezius 
musculature.  There was no cellulitis, streaking, or erythema 
to indicate infection.  

Range of motion measured with a goniometer showed cervical 
spine motion to be in a somewhat fixed flexed posture.  
Extension was 0 to 5 degrees, with 0-15 degrees of forward 
flexion, 0-20 degrees of lateral rotation, equal and 
symmetric, and 0-15 degrees of lateral flexion, equal and 
symmetric.  All four ranges of motion were limited secondary 
to pain.  Active assisted motion resulted in 2-3 more 
degrees, although painful and firmly fixed at the endpoints, 
which gave the veteran extension to 7 degrees, forward 
flexion to 18 degrees, lateral rotation to 23 degrees and 
lateral flexion to 17 degrees.  

Motor strength testing was 5/5, equal and symmetric at 
deltoid, biceps, triceps, wrist extensors/flexors, and 
intrinsics.  Sensation was intact to light touch and pinprick 
at C2, C3, C4, C5, C6, C7, C8, T1, and T2.  Radial artery was 
2+and capillary refill was less than 1.5 seconds.  Arms and 
forearms were soft and nontender.  Hands were warm and 
viable.  Deep tendon reflexes in the upper extremities were 
1+ biceps, triceps, and brachioradialis, equal and symmetric.  
The veteran was tender to palpation of the paraspinal 
musculature, left worse than right, with mild spasm 
appreciated.  

The veteran reported no incapacitating episodes within the 
prior year that required bedrest.  However, fatigue on 
overuse was noted on examination.  The examiner concluded 
that the veteran's underlying degenerative disc disease, 
cervical spondylosis and cervical stenosis were likely 
exacerbated by the service-connected gunshot wound to the 
neck.  

An April 2004 VA neurological examination notes a very 
stooped neck with severely limited range of motion.  He had 
mild weakness in the ulnar distribution muscles oat the left 
hand with slight accompanying atrophy.  

At his personal hearing in December 2004, the veteran 
testified that he had pain and stiffness in his neck every 
day.  The veteran explained that he had hardly any range of 
motion; that he was unable to touch his chin to his chest or 
lean his head back; and he had to turn his entire body to 
look to the right and left.  

An August 2005 VA examination and Electromyography (EMG) and 
nerve conduction testing revealed findings consistent with 
moderate chronic left median nerve compromise at the wrist 
compatible with carpal tunnel syndrome without evidence of 
acute/ongoing denervation.  There was no electrical evidence 
to suggest acute or chronic left cervical nerve root 
pathology or brachial plexopathy.  

The veteran complained of daily pain, weakness and stiffness.  
The veteran reported pain on a scale of 6 or 7 out of 10, all 
the time.  Overhead work or heavy lifting precipitated the 
pain.  The veteran took Celebrex and/or Ibuprofen for the 
pain. 
The upper trapezius muscle, the area of the gunshot wound, 
contained a 10 cm. long transverse scar because of the 
shrapnel, located along the left posterior neck region in the 
left upper most trapezius area.  The scar itself was not a 
problem, as there was no adherence or pain to palpation over 
the scar.  The examiner did not consider the scar to be 
disfiguring, and the veteran could fully shrug his shoulders.  
Range of motion of the left shoulder was normal.  There was 
no real deformity in the muscle mass and the veteran did not 
have any real focal muscle weakness that the examiner could 
detect; however, there were tender paraspinous muscles on the 
left side to deep palpation.  

The veteran reported that he retired from the Postal Service 
due to prostate cancer surgery in September 2003.  The 
veteran still hunted locally or in Canada.  The veteran was 
still able to change the oil in his car, and is able to drive 
a car.  The veteran reportedly tried to stay active around 
the house, and he was independent with regard to activities 
of daily living.  

On examination, the veteran held his neck in a forward 
kyphotic type of position.  Muscle strength was 4/5 in the 
left upper extremity, and 5/5 in the right upper extremity.  
Grip strength was normal bilaterally and muscle mass was 
normal.  There was no atrophy or spasms noted.  The examiner 
did not notice any evidence of tendon damage or any bone or 
joint damage from the bullet when it was soft tissue through 
and through.  The examiner could not detect any nerve damage 
specifically attributable to the bullet round.  There was no 
muscle herniation.  Although the veteran could move the 
muscles in Group XXIII, there was evidence that motion was 
limited by pain and there was poor endurance with 
fatigability on use.  His range of motion of the neck 
revealed forward flexion from 0-25 degrees, extension from 0-
20 degrees, lateral flexion from 0-15 degrees bilaterally and 
rotational movements were 0-20 degrees bilaterally.  With 
repeated active range of motion the veteran did have some 
more fatigue in the neck noted and that was with extension at 
20 degrees.  As far as the effect on activities of daily 
living, he had a stiff neck most of the time and reported 
that he had to sleep avoiding the left side because it could 
cause some neck irritation and some tingling into the left 
arm.  The examiner noted that the veteran's major functional 
impact was limited frange of motion of the neck.  The 
diagnosis was mild muscular weakness of the left shoulder 
group secondary to the gunshot wound in 1967; and cervical 
spine degenerative disc disease and degenerative joint 
disease.  

An August 2005 VA neurological examination report notes that 
previous neurological examination of March 2000 did not show 
objective evidence of a neurological deficit despite previous 
findings of severe spinal stenosis with probable left upper 
extremity cervical radiculopathy.  The examiner noted that 
current findings were similar to those in March 2000, without 
objective neurological findings.  The veteran was hypo-
reflexic throughout.  August 2005 electrodiagnostic studies 
were consistent with a stable peripheral median nerve 
entrapment at the left wrist (carpal tunnel syndrome); 
however, there were no findings that were referable to 
cervical roots or the brachial plexus.  The examiner 
concluded that the veteran did not have objective 
electrodiagnostic evidence of left upper extremity symptoms 
referable to his service-connected posterior neck injury.  

In sum, the medical and other evidence, spanning from 1969 to 
2005, shows that the veteran sustained a gunshot wound to the 
left side of his neck above his shoulder, in 1967.  Service 
connection was granted in 1969 and the muscle injury to the 
neck was considered moderate.  By late 1988, the veteran's 
service-connected muscle injury was considered severe, with 
the range of motion in the neck becoming more limited with 
pain.  The rating was increased to 30 percent based on severe 
muscle injury and severe limitation of motion of the cervical 
spine.  

At some point during the early 1990's, the veteran developed 
disc disease and degenerative joint disease of the cervical 
spine, which was determined to be a manifestation of the in-
service gunshot wound.  As such, the RO further increased the 
rating for the service-connected residuals of a gunshot wound 
to the neck to 40 percent, pursuant to rating criteria 
governing intervertebral disc syndrome, since the main 
symptom of the service-connected disability was pain and 
limitation of motion, and the veteran was already in receipt 
of the maximum allowable schedular rating under the 
appropriate muscle diagnostic code.  As noted above, the RO 
was not able to combine the muscle rating with a separate 
intervertebral disc rating because the symptomatology 
associated with the muscle injury and the disc disease was 
the same, or at least overlapping to a great degree.  

Medical evidence dated after May 2000, the date on which the 
veteran filed his most recent claim for increase, shows 
consistent and continued complaints of neck pain, stiffness, 
and severely limited motion of the cervical spine.  Several 
examiners have noted that the veteran's neck was in a fixed 
flexed position.  However, objective evidence of neurological 
symptoms associated with the service-connected injury is not 
shown.  The veteran's service-connected scar, residuals of a 
gunshot wound to the left posterior neck with degenerative 
disc disease and limitation of motion is currently rated as 
40 percent disabling pursuant to the criteria for rating 
intervertebral disc syndrome prior to September 2002.  For 
the reasons noted hereinbelow, the Board finds that the 
veteran's service-connected gunshot wound residuals do not 
warrant a rating in excess of 40 percent under either the old 
or the revised criteria for rating intervertebral disc 
syndrome.  In addition and as already noted, the veteran's 40 
percent rating exceeds the maximum allowable 30 percent 
schedular rating for muscle injuries.  

The veteran's service-connected gunshot wound residuals are 
not manifested by pronounced intervertebral disc syndrome.  
The veteran is able to independently perform all activities 
of daily living.  In addition, the veteran is able to perform 
recreational activities such as hunting.  Furthermore, 
according to the VA examiner in August 2005, the 
intervertebral disc syndrome is not productive of objective 
electrodiagnostic evidence of left upper extremity symptoms 
referable to the service-connective gunshot wound residuals.  
As such, the evidence does not show persistent symptoms 
compatible with sciatic neuropathy or other neurological 
findings appropriate to the diseased disc with little 
intermittent relief.  

In light of the foregoing, the Board finds that the criteria 
for a rating of 60 percent under 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (prior to September 2002) have not been 
met.  

Likewise, as the veteran does not exhibit objective 
neurological symptoms, and has not suggested that he suffered 
from incapacitating episodes requiring bedrest prescribed by 
a physician for at least 6 weeks in a 12-month period, the 
criteria are not met for a 60 percent rating under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (since September 2002) have not 
been met.  

With regard to other spine codes in effect prior to September 
2003, a 40 percent rating is the maximum allowable schedular 
rating for ankylosis of the cervical spine under Diagnostic 
Code 5290.  A higher rating is assignable for ankylosis of 
the entire spine under Diagnostic Code 5286, but this has 
never been shown.  Likewise, as a fractured vertebra has also 
never been shown, a rating in excess of 40 percent under 
Diagnostic Code 5285 is also not warranted.  

Turning now to the criteria in effect since September 2003, 
as ankylosis of the entire spine has not been demonstrated, a 
rating in excess of 40 percent is not assignable pursuant to 
the criteria in effect since September 2003.  Likewise, as 
the evidence does not demonstrate neurological involvement, 
combing separate ratings for neurological manifestations and 
orthopedic manifestations would not result in a rating in 
excess of 40 percent.  

In conclusion, after a careful review of the medical evidence 
of record, the Board finds that the 40 percent rating 
currently assigned for the service-connected gunshot wound 
residuals of the neck with injury to Muscle Group XXIII with 
degenerative disc disease, is the appropriate rating, given 
the veteran's objective findings and subjective symptoms.  
Thus, after a careful review of the record, the Board finds 
that the preponderance of the evidence is against a rating in 
excess of 40 percent for the veteran's service-connected 
gunshot wound residuals of the neck.  In reaching this 
decision the Board has considered the doctrine of reasonable 
doubt.  However, as the preponderance of the evidence is 
against the veteran's claim, the doctrine is not for 
application.  38 U.S.C.A. § 5107(b) (West 2002), 38 C.F.R. § 
4.3 (2005).  

B.  PTSD

In a December 1981 rating decision, the RO granted service 
connection for PTSD and assigned a 10 percent rating, 
following an initial temporary total rating assigned for 2 
months, beginning in February 1981.  In a September 1985 
decision, the Board increased the veteran's PTSD rating to 30 
percent, effective June 2, 1983.  

In November 2002, the veteran filed a claim for an increased 
rating for the service-connected PTSD.  In statements and 
testimony, the veteran reported that he had retired from 
employment due to his multiple medical disabilities, 
including his neck pain, prostate cancer, and PTSD symptoms.  
The veteran testified that he had many friends, that he 
enjoyed being outside every day.  The veteran testified that 
he enjoyed hunting and looking for Indian artifacts.  He also 
reported memory problems and occasional nightmares.  
 
The veteran's service-connected PTSD is currently rated as 30 
percent disabling pursuant to 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2005).  Under this criteria, a 30 percent 
evaluation is warranted when there is occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events). 

A 50 percent evaluation is warranted when occupational and 
social impairment is found with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g. retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent rating is warranted when there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships. 

A 100 percent rating is warranted if there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; gross inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.

The symptoms recited in the criteria in the rating schedule 
for evaluating mental disorders are "not intended to 
constitute an exhaustive list, but rather are to serve as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating."  Mauerhan 
v. Principi, 16 Vet. App. 436, 442 (2002).  

A GAF rating is a scale reflecting the psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 
267 (1996), citing Diagnostic and Statistical Manual of 
Mental Disorders (4th ed.1994).  A GAF of 51 to 60 is defined 
as moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co- workers).  A GAF of 61 
to 70 is defined as some mild symptoms (e.g., depressed mood 
and mild insomnia) or some difficulty in social, 
occupational, or school functioning (e.g., occasional truancy 
or theft within the household), but generally functioning 
pretty well, has some meaningful interpersonal relationships.

An October 2002 VA outpatient clinic psychology diagnostic 
intake examination notes that the veteran was previously 
involved in counseling at the clinic in the 1980's and 
1990's, but that his last visit was in January 2000.  The 
veteran was self-referred for the examination and reported 
that his main problem was irritability and verbal outbursts 
at home.  The veteran reported constant irritability, worry, 
and occasional bouts of depression.  On mental status 
examination, the veteran's grooming and hygiene were good, 
and the veteran presented as serious and direct, cooperative 
with the interview and adequate rapport was established 
without difficulty.  Speech was a bit rapid, but normal in 
tone and volume.  Verbal communications were relevant and 
coherent.  Immediate, recent, and remote memory functions 
were generally within normal limits.  Mood was anxious and 
mildly irritable, with appropriate, well-regulated affect.  
No psychotic features were evident or reported at the 
interview.  There were no signs of danger to self or others.  
Judgment for routine, daily activities was intact.  Insight 
into personal behavior patterns was fair.  There were no 
apparent barriers to learning and no signs of cognitive 
deficit that would merit a neuropsychological evaluation at 
that time.  The diagnosis was PTSD, with a Global Assessment 
of Functioning (GAF) of 65.

An October 2002 psychiatry progress note indicates that the 
veteran had some nightmares, and occasional flashbacks.  His 
current problem seemed to be irritability with his wife, 
mostly over money issues.  The veteran had a good 
relationship with at least two of his children.  He enjoyed 
hunting, and he collected guns.  He maintained a very good 
friendship with a fellow Vietnam veteran.  He got along well 
with people at work.  The veteran and his wife had a very 
active sex life, and they enjoyed going to flea markets on 
Sundays, going out to eat, and doing other activities 
together.  Mental status examination revealed coherent speech 
and orientation times three.  Thoughts were well-organized.  
There was no sign of psychosis, and insight was quite good.  
There were no homicidal or suicidal ideations.  Judgment was 
good, and mood was neutral.  Affect was appropriate.  The 
diagnosis was PTSD with a Global Assessment of Functioning 
(GAF) of 63.  

At a June 2003 VA examination, the veteran continued to 
report irritability, and described himself as angry and 
cantankerous.  He denied difficulties with nightmares, 
flashbacks, or with sleeplessness.  He did indicate that his 
sleep was restless, although that was attributed to his 
chronic neck pain which periodically kept him up at night.  
The veteran did think about the Vietnam War often, which 
caused him to feel anxious, sad, and teary.  The veteran 
described himself as a "loner," however, he also reported 
that he had a number of friends with whom he fished, hunted, 
and explored.  

The examiner noted that the veteran was seen for outpatient 
therapy at a VA facility four to five times since October 
2002, with the most recent being in April 2003.  He was noted 
to have mild anxiety attacks, restlessness at night and some 
difficulties with anger and irritability.  He denied 
insomnia, nightmares or flashbacks.  

On mental status examination, the veteran was alert, oriented 
in all three spheres, in good contact with routine aspects of 
reality and showed no signs of symptoms of psychosis.  The 
veteran spoke in normal tones, rhythm and rates.  His 
conversation was generally relevant and coherent, though at 
times, he tended to become overly detailed, tangential and 
circumstantial.  He had a great deal to say about exactly how 
many difficulties he had at that time, though it became 
apparent relatively quickly to the examiner that the 
veteran's difficulties with neck pain, finances, his 
marriage, and work stressors were as much a problem as 
anything related to Vietnam.  The veteran did not appear to 
be in any acute distress on clinical examination, either in 
terms of manifest anxiety nor clinical dysphoria.  Affect was 
responsive and reasonably well-modulated.  The veteran was 
pleasant, personable and cordial.  Memory and intellect 
appeared to be intact and of average capacity.  There were no 
impediments in judgment or insight with regard to normal, 
everyday affairs.  

The overall clinical impression continued to be PTSD, of 
moderate intensity, but also an adjustment disorder with 
mixed emotional features, which appeared to be moderately 
intense, secondary to multiple life stressors, including 
chronic neck pain.  The veteran's major stressors appeared to 
be chronic neck pain, irritability, restless sleep and 
frustration associated with it and its impact on his ability 
to functional occupationally and martially.  PTSD was 
moderate, and the Global Assessment of Functioning (GAF) 
score was approximately 60-65.  In this regard, the examiner 
noted that the veteran did appear to be increasingly 
frustrated, irritable, and saddened over his chronic medical 
difficulties and the impact they had on his life.  Assuming 
the accuracy of the veteran's reported history, taking this 
into account, the examiner would lower the Global Assessment 
of Functioning (GAF) score to 55, but postulate a separate 
disorder from PTSD, since his distress associated with the 
chronic neck pain was not related to PTSD issues.  The 
examiner also noted that the veteran was not seeking therapy 
at that time and was not on medication.  

In statements and testimony, the veteran's wife testified 
that the veteran did have some mild panic attacks, but that 
the veteran did not necessarily realize what they were.  
Also, the veteran's wife testified that although the veteran 
had close friends, they were all friends from childhood, and 
he had not met very many new friends since his return from 
Vietnam.  

On VA examination in August 2005, the veteran reported that 
he still had occasional thoughts about Vietnam which caused 
him to be distressed and tearful.  They occurred more often 
in the summer because heat and humidity reminded him of 
Vietnam.  The thoughts were not described as intrusive or as 
dominating his conscious awareness.  The veteran continued to 
describe his major difficulty as one of irritability, anger, 
and a short-fused temper.  The veteran reported that he had 
great frustration with his neck difficulties, the limitations 
it presented for him and the pain it caused him.  The veteran 
also reported that he became somewhat less stressed since he 
had retired for the Postal Service.  He did not like to think 
or talk about  Vietnam.   He denied nightmares, flashbacks or 
major difficulties with sleeping, although he did describe 
his sleep as restless due to his neck pain.  He took 
amitriptyline 10 mg.  The examiner specifically noted that he 
saw no significant increase in the veteran's symptomatology 
since his last VA examination in June 2003.

The veteran had been married to his present wife since 1985.  
He reported significant marital discord, in the past, and 
currently due to his irritability, distance and frustration.  

On examination, the veteran was alert, oriented in all three 
spheres, in good contact with routine aspects of reality, and 
showed no signs or symptoms of psychosis.  He spoke in normal 
tones, rhythm and rates.  His conversation was relevant, 
coherent, goal-directed and organized, though at times he 
tended to spin off into highly detailed and circumstantial 
discussions, the focus of which was frustrations, 
difficulties and aggravations he experienced as a result of 
his medical difficulties and his work history at the Post 
Office.  Mood appeared to be slightly depressed and his 
affect was somewhat sluggish, but not dampened or flattened.  
He was frustrated, irritated and angry with the fact that he 
had been unable to function the way he had in the past and 
considered himself to be relatively young.  He was frustrated 
with how his life had turned out thus far.  Memory and 
intellect appeared to be intact and over average capacity.  
He was not showing any ongoing impairments in insight or 
judgment with regard to normal, everyday affairs.  

The overall clinical impression continued to be PTSD, of no 
more than moderate intensity, with no increase in symptoms 
shown since the last VA examination.  Adjustment disorder 
with mixed emotional features, was also noted with respect to 
his medical problems, possible financial difficulties and 
marital distress.  GAF score with respect to the PTSD alone, 
was 60-65.  The examiner also noted that the veteran's GAF 
score would be reduced to 50, if the distress associated with 
the chronic pain and limitations associated with his medical 
conditions were considered.  

In sum, the medical evidence in his case indicates that the 
veteran has some PTSD symptoms, which are no more than 
moderate.  The GAF scores related to the veteran's PTSD have 
consistently ranged in the low to mid 60's.  The veteran has 
consistently reported symptoms of irritability and 
frustration, mainly associated with his medical conditions 
and marital discord.  With regard to PTSD symptoms, the 
evidence indicates that the veteran does not like to think or 
talk about his experiences in Vietnam.  Nevertheless, the 
veteran enjoys hunting and outdoor activities, and he has 
maintained friendships with fellow Vietnam veterans.  In 
light of the foregoing, the Board finds that the veteran's 
PTSD symptomatology more nearly approximates the criteria for 
the 30 percent rating currently assigned, and does not show 
that a rating in excess of 30 percent is warranted for the 
service-connected PTSD.  At the outset, the examiner in 
August 2005 specifically noted that the veteran's PTSD 
symptoms had not increased in severity since his last VA 
examination in June 2003.  Furthermore, the evidence does not 
indicate that the veteran has a flattened affect, 
circumstantial, circumlocutory, or stereotyped speech, panic 
attacks more than once per week, difficulty in understanding 
complex commands, impaired judgment or impaired abstract 
thinking.  Although the examiner noted disturbances of mood, 
he specifically attributed the adjustment disorder to the 
veteran's medical problems, and not to his service-connected 
PTSD.  

The veteran's symptoms include depressed mood and anxiety, 
frustration, and irritability.  These symptoms more nearly 
approximate the criteria for the 30 percent rating currently 
assigned.  

Thus, after a careful review of the record, the Board finds 
that the preponderance of the evidence is against a rating in 
excess of 30 percent for the veteran's service-connected 
PTSD.  In reaching this decision the Board has considered the 
doctrine of reasonable doubt.  However, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  38 U.S.C.A. § 5107(b) (West 2002), 
38 C.F.R. § 4.3 (2005).  

III.  Extraschedular Consideration

The RO also determined that referral to the Under Secretary 
for Benefits or the Director of the Compensation and Pension 
Service for an extraschedular rating was not warranted.  
Under 38 C.F.R § 3.321(b)(1), in exceptional cases where 
schedular evaluations are found to be inadequate, 
consideration of an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities may be 
made.  The governing norm in an exceptional case is a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  See 38 C.F.R § 3.321(b)(1) 
(2005).  At all points in this case, the Schedule is adequate 
for evaluating the veteran's gunshot wound residuals.   In 
addition, it has not been shown that the gunshot wound 
residuals have required frequent periods of hospitalization.  
Although the evidence shows that veteran was periodically 
hospitalized for physical therapy, he was awarded temporary 
total disability for this period and the evidence of record 
shows that he returned to work.  Furthermore, the veteran did 
not attribute his retirement from employment in 2003 to the 
service-connected gunshot wound residuals or to the PTSD; but 
rather, the veteran reported that he retired due to prostate 
cancer, which is currently rated as 100 percent disabling.  
For these reasons, an extraschedular rating is not warranted.




ORDER

An increased rating for the residuals of a gunshot wound to 
the left posterior neck with injury to muscle group XXIII, 
limitation of motion and arthritis, is denied.  

An increased rating for the service-connected PTSD is denied.  



	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


